Citation Nr: 1718824	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-25 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee on the basis of limitation of flexion.

2.  Entitlement to an initial compensable disability rating for DJD of the right knee on the basis of limitation of extension.

3.  Entitlement to an initial compensable disability rating for DJD of the right knee prior to September 5, 2013, on the basis of instability, and a disability rating in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's DJD of the right knee was manifested by painful motion, stiffness, occasional locking, flexion to at least 136 degrees, and extension to at least 5 degrees.

2.  On and after August 13, 2013, the Veteran's DJD of the right knee was also manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for DJD of the right knee on the basis of limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5260 (2016).

2.  The criteria for entitlement to a compensable disability rating for DJD of the right knee on the basis of limitation of extension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5010-5261.

3.  The criteria for entitlement to a 10 percent disability rating, but no higher, for DJD of the right knee on the basis of instability have been met from August 13, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2016). 

Throughout the period on appeal, the Veteran's right knee DJD has been assigned two separate ratings: a 10 percent disability rating based on painful flexion under Diagnostic Code 5010-5260, and a noncompensable rating for limitation of extension under Diagnostic Code 5010-5261.  A hyphenated Diagnostic Code beginning with 5010 reflects a rating based on traumatic arthritis.  Furthermore, from September 5, 2013, the Veteran is also in recent of a 10 percent disability rating for slight instability under Diagnostic Code 5257.

The Veteran first underwent VA examination in connection with his claim in June 2011.  At the time, he indicated that he was able to play tennis about once per week but that, in his practice as a dentist he was required to sit and stand frequently, which caused him knee pain.  The examiner reported that the Veteran had no instability, deformity, weakness, incoordination, locking, dislocation or subluxation, or inflammation.  The examiner indicated that the Veteran did experience giving way, pain, stiffness, decreased speed of motion, grinding, clicking, and repeated effusions.  The Veteran also reported moderate flare ups about three times per week and lasting for about 15 minutes each.  The Veteran's flare ups were precipitated by prolonged standing as well as repeated sitting and standing.  The examiner noted that it was the impression of the Veteran that there was no additional limitation of motion with flare ups.  The Veteran described being able to stand for 15 to 30 minutes at a time and to walk for about one half of a mile.  The examiner noted that the Veteran walked with a normal gait, but had guarding of movement and crepitus as well as clipping, snapping, and grinding.  The examiner indicated that the Veteran's meniscus was surgically absent.  Range of motion testing revealed flexion to 140 degrees and extension to -5 degrees.  There was pain on repetitive-use testing, but no additional of range of motion.  

The Veteran most recently underwent VA examination in December 2016.  The Veteran reported functional loss based on his inability to squat, pivot, kneel, stand or run for prolonged periods, or do intense exercise, as well as difficulty taking stairs or getting up from sitting for long periods.  The examiner noted that the Veteran's range of motion and pain would both contribute to functional loss.  The Veteran further reported experiencing flare ups with stiffness, intermittent locking, lateral and medial pain, and occasional giving way.  Range of motion testing revealed flexion to 136 degrees and normal extension.  There was pain on flexion, but not with weight bearing.  Repetitive-use testing revealed no additional loss of range of motion.  The examiner opined that pain, weakness, fatigability, and incoordination did not limit the Veteran's function over time or with flare ups, but that less movement than normal, disturbance of locomotion, and interference with standing would contribute to the Veteran's level of disability.  Testing revealed normal strength and no ankylosis or subluxation, with slight medial instability. 

The record also reflects that the Veteran underwent private treatment throughout the period on appeal.  His DJD of the right knee was treated with injections and the use of a TENS unit.  In August 2011, the Veteran's physician, Dr. P.W. indicated that the knee had good stability.  In September 2011, Dr. P.W. noted that the Veteran's right knee extension lacked 8 degrees and his flexion lacked 15 degrees.  On August 13, 2013, Dr. P.W. reported that the Veteran experienced right knee discomfort which was worse with motion and activity, as well as stiffness, locking, and giving way.  Dr. P.W. further noted that the Veteran's right knee extension and flexion lacked 15 degrees.  Dr. P.W. provided another statement in July 2016 which reiterated the same information, but noted that the Veteran's flexion then lacked 20 degrees. 

Throughout, the Veteran's lay statements and treatment records have reflected complaints and symptoms similar to those noted above.

Upon review, the Board finds that increased ratings are not warranted at any point during the period on appeal.  

With respect to limitation of flexion, the Veteran's current 10 percent rating is based on painful motion.  At no point during the period on appeal does the evidence reflect that his flexion approached compensable levels, let alone the 30 degrees required for a higher disability rating.  Accordingly, a disability rating in excess of 10 percent for limitation of flexion is not warranted at any point during the period on appeal.

With respect to right knee extension, the Board notes the August 2013 and July 2016 statements of Dr. P.W. noted that the Veteran's extension lacked 15 degrees.  However, it is unclear from the evidence whether these results are based on goniometric testing, as noted to be "indispensable" in joint testing by 38 C.F.R. § 4.46 (2016), or estimated by Dr. P.W.  VA examinations conducted during the period on appeal used goniometers and revealed extension lacking no more than 5 degrees.  The Board finds the results from the VA examinations performed with a goniometer objectively measuring the Veteran's ranges of motion to be more probative for rating purposes.  Accordingly, a compensable disability rating for limitation of extension is not warranted at any point during the period on appeal.

With respect to right knee instability, the Veteran's 10 percent disability rating is currently assigned from September 5, 2013, the date Dr. P.W.'s statement which first noted instability was received.  The Board finds that the rating should, instead, be assigned from August 13, 2013, the date the statement was made.  The Board notes, however, that no instability was noted until Dr. P.W.'s August 13, 2013, statement.  While the Veteran reported some giving way prior to that date, the June 2011 examination revealed normal stability and Dr. P.W. noted "good stability" in August 2011.  There was simply no indication of any instability until the August 2013 statement.  Furthermore, the evidence does not reflect more than slight instability at any time.  In August 2013, Dr. P.W. noted "some" instability, and upon VA examination in December 2016, stability testing revealed only one slightly abnormal result.  Accordingly, the Board finds that a 10 percent disability rating, but no higher for instability is warranted from August 13, 2013, that a compensable rating is not warranted prior to August 13, 2013, and that a disability rating in excess of 10 percent for instability is not warranted thereafter.  

Additionally, the record also does not show that the Veteran has ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, and 5262 are not for application. 38 C.F.R. § 4.71a.  While the Veteran has had meniscectomies, the residuals of such are pain, instability, and decreased motion.  As such, a separate rating for "cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259 cannot be assigned as these symptoms are fully contemplated by the already assigned ratings.  Id.  An additional rating would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2016).

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  While the Veteran has a scar related to a right knee disability, it was assigned a noncompensable rating, the Veteran did not disagree with the rating assigned, and there is no indication that a higher rating is warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee on the basis of limitation of flexion is denied.

Entitlement to a compensable initial disability rating for DJD of the right knee on the basis of limitation of extension is denied.

Entitlement to a 10 percent disability rating for DJD of the right knee on the basis of instability from August 13, 2013, is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


